Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 1 of 6 PageID 800




                       THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   STEVE WENTZ,                        )
                                       )
         Plaintiff,                    )
   v.                                  )
                                       ) Civil Action No.:
   PROJECT VERITAS, a Virginia         )
   corporation; JAMES O’KEEFE III,     ) 6:17-cv-001164
   an individual; and                  )
   ALLISON MAASS, an individual,       )
                                       )
         Defendants.                   )
                                       )


   PLAINTIFF’S UNOPPOSED MOTION TO MODIFY THE CASE MANAGEMENT AND
                     SCHEDULING ORDER [DOC. 57]

         COMES   NOW   Plaintiff,   STEVE WENTZ,    by   and   through   his

   undersigned counsel, pursuant to Rule 16(b)(4), Federal Rules

   of Civil Procedure, and hereby moves this Honorable Court for

   an order modifying the scheduling order to extend each deadline

   by four weeks.

   I.    Procedural History

         On or about January 8, 2018, this Court entered a Case

   Management and Scheduling Order setting Plaintiff’s deadline to

   disclose expert reports for October 12, 2018. Doc. 57.

   II.   Legal Standard

         Rule 16(b)(4), Federal Rules of Civil Procedure, provides

   that, for good cause, the court may modify a scheduling order.
Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 2 of 6 PageID 801




   Further, good cause exists when a case management deadline

   “cannot reasonably be met despite the diligence of the party

   seeking            the        extension.”              Fed.       R.      Civ.         P.      16(b),           advisory

   Committee Notes (1983 Amendment).

   III. Good Cause Exists to Extend the Scheduling Order Deadlines
        Because Plaintiff’s Expert Witness Cancelled at a Late Hour

             Plaintiff’s                    therapist             provided               Plaintiff                with           a

   psychologist that could act as an expert witness as to the

   emotional damages Plaintiff has suffered as alleged in this

   case.         However, at a late hour, last Wednesday, the psychologist

   declined             to       serve          as   an    expert           witness.                An      alternative

   therapist Plaintiff has been attempting to hire has been out

   for the past week due to a funeral she had to attend and has

   not had the opportunity to review any therapy notes to form an

   opinion and decide whether she will be able to act as an expert

   witness.              Plaintiff has acted diligently in seeking to secure

   an expert witness but is in need of additional time due to these

   unforeseen circumstances.                              As such, Plaintiff needs additional

   time to secure an appropriate expert witness to serve in this

   case.           Therefore, Plaintiff seeks an extension of four weeks,

   or through November 12, 2018, in which to find an appropriate

   replacement and disclose his expert reports.

             Extending Plaintiff’s deadline to disclose expert reports




   Wentz v. Project Veritas et al., 6:17-cv-01164     Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines, Page 2 of 6
Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 3 of 6 PageID 802




   will require an extension on Defendants’ deadline to disclose

   expert reports, as well as the discovery deadline, so that

   discovery may be conducted on any disclosed experts.                                                             As such,

   to maintain the existing buffer between each remaining deadline

   in this case, Plaintiff seeks an order modifying the Case

   Management and Scheduling Order to extend, by four weeks, all

   remaining deadlines.

             Good cause exists to extend the deadlines in the Case

   Management and Scheduling Order because Plaintiff will need

   additional time to hire a new expert and allow the expert

   sufficient               time         to         review     materials             in      this        matter          before

   drafting an expert report.                                 Therefore, Plaintiff requests this

   Court to extend the expert report disclosure deadline through

   November 12, 2018, to allow enough time to hire a new expert

   witness.              In order to maintain the current buffer between the

   remaining deadlines, Plaintiff moves this Court to extend all

   remaining deadlines by four weeks to allow sufficient time to

   finalize discovery, prepare dispositive and Daubert motions,

   and finally to prepare for trial.

                        This motion has not been filed for purpose of delay.

   No party will be prejudiced by the granting of the relief sought

   herein.




   Wentz v. Project Veritas et al., 6:17-cv-01164       Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines, Page 3 of 6
Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 4 of 6 PageID 803




   IV.       Conclusion

             Therefore, the Court should find good cause to modify the

   Case Management and Scheduling Order to extend the expert report

   disclosure deadline and remaining deadlines by four weeks.

             WHEREFORE, Plaintiff, STEVE WENTZ, respectfully requests

   that this Honorable Court enter an order modifying the Case

   Management                and        Scheduling          Order         [Doc.          57]        and        extending

   Plaintiff’s expert report disclosure deadline to November 12,

   2018, Defendants’ expert report disclosure deadline to December

   10, 2018, the discovery deadline to January 7, 2018, Dispositive

   motions deadline to February 15, 2019, Daubert and Markman

   motions deadline to February 15, 2019, Meeting In Person to

   Prepare Joint Final Pretrial Statement deadline to April 12,

   2019, Joint Final Pretrial Statement deadline to April 26, 2019,

   All other Motions Including Motions In Limine deadline to May

   17, 2019, and Trial to July 1, 2019.




   Wentz v. Project Veritas et al., 6:17-cv-01164   Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines, Page 4 of 6
Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 5 of 6 PageID 804




                    CERTIFICATE OF COMPLIANCE OF LOCAL RULE 3.09(d)

             I      hereby           certify        that       prior         to       filing          this         motion,

   Plaintiff, Steve Wentz has been informed of the motion and has

   consented to it.



                                                        /s/ Jennifer Reed, Esq.
                                                        JENNIFER REED, ESQ.
                                                        Florida Bar No. 104986
                                                        Jennifer@conlinpa.com
                                                        service@conlinpa.com



                    CERTIFICATE OF COMPLIANCE OF LOCAL RULE 3.01(g)

             I hereby certify that prior to filing this motion, the

   undersigned counsel conferred, telephonically supplemented by

   email,            with         G.       Brock    Macgruder               III,         Esq.,          counsel            for

   Defendants, who stated he was unopposed to this motion.



                                                        /s/ Jennifer Reed, Esq.
                                                        JENNIFER REED, ESQ.
                                                        Florida Bar No. 104986
                                                        Jennifer@conlinpa.com
                                                        service@conlinpa.com




   Wentz v. Project Veritas et al., 6:17-cv-01164   Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines, Page 5 of 6
Case 6:17-cv-01164-GKS-GJK Document 86 Filed 10/11/18 Page 6 of 6 PageID 805




                                               CERTIFICATE OF SERVICE

             I hereby certify that on October 11, 2018, a true and

   correct copy of the foregoing has been filed via CM/ECF.

                                                        Attorney for Plaintiff:

                                                        Cynthia Conlin & Associates
                                                        1643 Hillcrest Street
                                                        Orlando, FL 32803-4809
                                                        Tel. 407-965-5519/Fax 407-545-4397
                                                        www.ConlinPA.com

                                                        /s/ JENNIFER REED, ESQ.
                                                        JENNIFER REED, ESQ.
                                                        Florida Bar No. 104986
                                                        jennifer@conlinpa.com
                                                        Secondary Email for Service:
                                                        service@conlinpa.com




   Wentz v. Project Veritas et al., 6:17-cv-01164   Plaintiff’s Unopposed Motion to Extend Scheduling Order Deadlines, Page 6 of 6
